                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

TREJUAN ROBBINS and COREY ALAN              )
BENNETT,                                    )       Case No. 3:20-cv-36
                                            )
      Plaintiffs,                           )       Judge Travis R. McDonough
                                            )
v.                                          )       Magistrate Judge Debra C. Poplin
                                            )
LT. DAVID WISE,                             )
                                            )
      Defendant.                            )


                                 JUDGMENT ORDER


     For the reasons set forth in the accompanying memorandum opinion:

     1. This action is DISMISSED WITHOUT PREJUDICE for want of prosecution
        pursuant to Federal Rule of Civil Procedure 41(b);

     2. Because the Court CERTIFIED in the memorandum opinion that any appeal from
        this order would not be taken in good faith, should either Plaintiff file a notice of
        appeal, he is DENIED leave to appeal in forma pauperis, see 28 U.S.C. § 1915(a)(3);
        Fed. R. App. P. 24; and

     3. The Clerk is DIRECTED to close the file.
     SO ORDERED.
                                         /s/ Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT
